DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amendment to the title of the invention (see applicant’s response of 11/5/2021) overcomes the objection that the title was not descriptive.  The new title submitted by the applicant is hereby entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-7, 8-9, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Toyota (JP 2015-133433A), hereinafter Toyota, in view of Kimura (2004/0099944), hereinafter Kimura. An English translation of the above foreign reference was included by the applicant in the IDS of 4/8/2021; and all references to text of Toyota (JP 2015-133433A) refer to this English translation.

Regarding claim 1, Toyota (refer to Figures 1 or 2) teaches a semiconductor device, comprising: 
a plurality of cooling plates (comprising 10a, 10b – see para 17 and 41, and optionally any parts shown inside 10a and 10b) each having a coolant passage (para 22) inside, the plurality of cooling plates including a first cooling plate (comprising 10a, and optionally any parts shown inside 10a) and a second cooling plate (comprising 10b, and optionally any parts shown inside 10b); 

at least one semiconductor package (comprising 20a with 23a and/or 23b – see para 16 and 28, and optionally also including 21 and 8, para 41) disposed on a principal surface (upper surface of 10a in orientation of Figure 1) of the first cooling plate; and 
a spring plate (7a or 7b, see para 18) disposed between the at least one semiconductor package (20a, as explained above) and the second cooling plate (comprising 10b, as explained above)
the spring plate biasing the at least one semiconductor package toward the cooling plates (para 18).
Toyota does not teach that spring plate (7a or 7b) is “directly contacting” the second cooling plate, because the embodiment of Figures 1 or 2 show an additional semiconductor package (comprising 20b) between 7a/7b and 10b. However, the use of a spring plate wherein the spring plate directly contacts a cooling plate is also known; for example, Kimura, a similar spring plate (40 of Figure 3, para 11) is pressing on to a semiconductor package (32, para 11) on one side of the spring plate (40) and is directly contacting at cooling plate(41B, 38 and 39 – see 11) on the other side of the spring plate (40) for similar purpose, i.e. more effective heat transfer (para 12).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the spring plate is “directly contacting” the second cooling plate.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of implementing a design with fewer semiconductor packages per cooling plate, where stacking of an additional semiconductor package between the 

Regarding claim 2, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, wherein the plurality of cooling plates includes coolant passages in the stacking direction and in a direction vertical to the stacking direction (best seen in cross-sectional view of Figure 2; also see para 22).

Regarding claim 3, Toyota (refer to Figures 1 or 2) teaches a semiconductor device, comprising: 
a plurality of cooling plates (comprising 10a, 10b – see para 17 and 41, and optionally any parts shown inside 10a and 10b) each having a coolant passage (para 22) inside, 
spacers (5 and 6e-f, para 20 and 41) disposed to stack the cooling plates with spaces; 
at least one semiconductor package (comprising 20a with 23a and/or 23b – see para 16 and 28, and optionally also including 21 and 8, para 41) disposed on at least one principal surface (upper surface of 10a in orientation of Figure 1) of at least one of the cooling plates; and 
a spring plate (7a or 7b, see para 18) disposed between adjacent ones of the cooling plates (10a and 10b), the spring plate biasing the at least one semiconductor package toward the cooling plates (para 18).
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that highest and lowest cooling plates among the cooling plates are more rigid than the other cooling plates.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of minimizing deformation in the cooling plates due to mounting load, thus ensuring better thermal contact for heat transfer (as explained above).

Regarding claim 6, Toyota (refer to Figures 1 or 2) teaches substantially the semiconductor device according to claim 1, but does not teach that the at least one 

Regarding claim 7, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, but does not specifically state whether the number of the cooling plates to be stacked is “variable”. However, Toyota discloses that more generically, a plurality of semiconductor devices and corresponding cooling plates may be stacked (para 7, especially 1st sentence). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the number of the cooling plates to be stacked is “variable”.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of making the semiconductor device design modular, which can increase functionality by adding 

Regarding claim 8, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the at least one semiconductor package (comprising 20a with 23a and/or 23b) has an insulating layer (24, see Figure 2, para 28) inside.

Regarding claim 9, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, further comprising an insulating substrate (8, see para 30 which describes “insulating plate 8”) between the at least one semiconductor package (comprising 20a with 23a and/or 23b) and one of the cooling plates (comprising 10a).

Regarding claim 15, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the cooling plates include at least one rib (15, see Figure 2 and para 31; noting that 15 are inside 10a and 10b)

Regarding claim 16, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, further comprising a pipe (4, para 22) that supplies a coolant (described as “refrigerant” in para 22) to each of the coolant passages of the cooling plates (para 22).

Regarding claim 18, Toyota (refer to Figure 2) teaches the semiconductor device according to claim 1, wherein the at least one of the cooling plates includes a coolant 

Regarding claim 19, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the at least one semiconductor package includes at least one protruding part (24 that protrudes above 23a and 23b, or above 21 – see Figure 2 and para 28-29) that defines a position of the spring plate (7a or 7b; see para 38).

Regarding claim 20, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein each of the cooling plates includes a recess or at least one protruding part (8 and/or 14/15 – see Figure 2 and para 30-31) that defines a position (i.e. where it is placed) of the at least one semiconductor package
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of Okita (2012/0119256) of prior record, hereinafter Okita.

Regarding claim 4, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, but does not teach that the at least one semiconductor package includes “a 2-in-1 package including an upper arm circuit and a lower arm circuit”. Regarding claim 4, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, including that the at least one semiconductor package (comprising 20a with 23a and/or 23b) may be an inverter (para 28), but does not specifically teach that the at least one semiconductor package includes “a 2-in-1 package including an upper arm circuit and a lower arm circuit”. Okita (2012/0119256) teaches that an inverter module may be a 2-in-1 package (para 13) including an upper arm circuit and a lower arm circuit (see para 15-16; also see para 115). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the at least one semiconductor package includes a 2-in-1 package including an upper arm circuit and a lower arm circuit.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of a configuration known to be suitable for series connection circuits in specific power circuits (para 13 of Okita; also see para 12).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of Dibene (US 2002/0015288) of prior record, hereinafter Dibene.

Regarding claim 10-11, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, but does not clearly teach that the spring plate is “corrugated” (as recited in claim 10), wherein the spring plate is “corrugated in a direction parallel to the stacking direction” (as recited in claim 11) . Dibene (US 2002/0015288) teaches that a spring used to provide more intimate contact between a semiconductor device and the remainder of the package may have a corrugated cross section, and that it is advantageous to make it compressive in a direction in which a tolerance has to be accommodated (para 8). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the spring plate is “corrugated” (as recited in claim 10), wherein the spring plate is “corrugated in a direction parallel to the stacking direction” (as recited in claim 11).  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of providing improved heat transfer contact without requiring very narrow tolerances in the direction parallel to the stacking direction and to improve heat transfer (para 8 of Dibene)..

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of Shinichi (WO 2015037537-A1) of prior record, hereinafter Shinichi. An English translation of Shinichi .

Regarding claim 13, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the at least one semiconductor package comprises a plurality of semiconductor packages (20a, 20b) disposed in the stacking direction (vertical direction in Figures 1 or 2), but does not clearly teach that “main terminals of the plurality of semiconductor packages are aligned in the stacking direction”. Shinichi teaches a semiconductor device, further teaching that direction of aligning of main terminals depends on stacking scheme and that it is desirable design for ease of stacking as well as to shorten the wiring distance for improved electrical performance (see last 5  paragraphs on page 7 of English translation). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that that “main terminals of the plurality of semiconductor packages are aligned” in a specific direction, such as the claimed “in the stacking direction”.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of easier stacking of modules depending on desired connections in series or parallel configurations (see last 5 paragraphs on page 7 of English translation of Shinichi).

Regarding claim 17, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, but does not teach that the at least one semiconductor package includes a semiconductor element that “contains SiC as a main component”. However, nd paragraph). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that that the at least one semiconductor package includes a semiconductor element that “contains SiC as a main component”.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of using a semiconductor material that is more suitable for devices that can operate at higher operating temperatures, which is advantageous for power devices.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of BeLady (US 2006/0238984) of prior record, hereinafter BeLady.

Regarding claim 14, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein a surface (surface of 8) on which the at least one semiconductor package is disposed and to which grease is applied (application of “Grease” on 8 is described in para 17, last sentence), but does not specifically disclosed that the cooling plates includes “a recess” with claimed “the surface”. BeLady (US 2006/0238984) teaches that when an electronic member and a cooling structure are to have good thermal contact using thermal grease, it is advantageous to have a mating .

Response to Arguments
Applicant’s arguments with respect to base claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 3, applicant urges that “Toyota does not recognize the rigidity of cooling plates among a stack of plates” and based on this, argues that the rejection is in error in establishing a results effective variable. This argument is not persuasive. As outlined in the rejection of claim 3, Toyota teaches that rigidity in the region of connecting portion (i.e. outer edges of the cooling plates)  is a known results effective variable that affects deformation due to mounting load (para 7) and that such deformation is not desirable as it interferes with thermal contact of the power devices (para 8).  The fact that rigidity of the region of connecting portion (and plates form a part In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant’s request for evidentiary reference support in connection with claim 18 (see page 7, 2nd last paragraph of applicant’s response), the following evidentiary reference is being provided: Para 23 of Hoang (US 2006/0162365) teaches that coolant is directed towards a surface that is close to the location where thermally dissipating electronic devices are located.  In other words, it is known in the art that coolant passage design should be such that coolant flows to the location where heat is being generated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892